DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 7, 2022 has been entered.
Response to Amendment
	This is an office action in response to applicant’s arguments and remarks filed on February 7, 2022. Claims 1-8 are pending in the application and are being examined herein.
Status of Objections and Rejections
	The objection to the specification is withdrawn in view of Applicant’s amendment.
	All rejections from the previous office action are maintained.
	New objections to the claims are necessitated by the amendments.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 56, “the average value” should read “an average value” for clarity.
In line 57, “the average value” should read “an average value” for clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara (JP 2015194479 A) (references herein made with respect to English Machine Translation) and further in view of Peters et al. (US 2016/0061767 A1), as evidenced by Applicant’s specification with respect to claim 1.
Regarding claim 1, Sakakibara teaches a sensor element of a gas sensor (a sensor element 101 of a gas sensor 100, Figs. 1-2, pg. 3, ln. 32; Examiner notes that “a gas sensor” is not positively recited in the claim), the sensor element comprising:
an elongated plate element base made of an oxygen-ion conductive solid electrolyte and having a gas inlet at a first end surface of a first end part and a reference gas inlet in a second end part in a longitudinal direction of said sensor element (the sensor element 101 has a long rectangular parallelepiped shape and includes six layers of oxygen ion conductive solid electrolyte, Fig. 2, pg. 3, lns. 35-36, 40-43; the sensor element 101 has a gas inlet 10 at a front end surface of a front end portion of the sensor element 101, and has a reference gas introduction 
at least one internal space provided inside said elongated plate element base and communicated with said gas inlet under predetermined diffusion resistance (a gas distribution part including a buffer space 12, a first internal space 20, and a second internal space 40 which communicate with the gas inlet 10 through a first diffusion rate controlling portion 11, a second diffusion rate controlling portion 13, and a third diffusion rate controlling portion 30, Fig. 2, pg. 3, lns. 45-55);
at least one electrochemical pump cell including an outer pump electrode formed on an outer surface of said elongated plate element base, an inner pump electrode provided facing said at least one internal space, and a solid electrolyte portion of said elongated plate element base located between said outer pump electrode and said inner pump electrode (a main pump cell 21 which is an electrochemical pump cell including an outer pump electrode 23 formed on an upper surface of the second solid electrolyte layer 6 which is an outer surface of the sensor element 101, an inner pump electrode 22 facing the first internal space 20 of the gas distribution part, and the second solid electrolyte layer 6 of the sensor element 101 sandwiched between the outer pump electrode 23 and the inner pump electrode 22, Fig. 2, pg. 4, lns. 24-27);
a heater buried inside and surrounded by said oxygen-ion conductive solid electrolyte of said elongated plate element base in a first predetermined range from said first end part of said elongated plate element base in the longitudinal direction of said sensor element (a heater 72 
a porous thermal shock resistant layer provided to an outermost peripheral part of said elongated plate element base and covering said first end part of said elongated plate element base in a second predetermined range in the longitudinal direction of said sensor element (a porous protective layer 91 provided to an outermost peripheral part of the sensor element 101 and covering a part of the sensor element 101 from the front end surface to the distance L such that the porous protective layer 91 covers the front end portion of the sensor element 101 in a second predetermined range the longitudinal direction of the sensor element 101, Fig. 2, see Image 1 below, pg. 6, lns. 38-55; the porous protective layer 91 suppresses the occurrence of cracks in the sensor element 101 due to moisture in the gas to be measured, Fig. 2, pg. 6, lns. 49-50),
wherein two main surfaces of said elongated plate element base include a main surface closer to said gas inlet, said at least one internal space, and said at least one electrochemical pump cell than to said heater in a thickness direction of said elongated plate element base defined as a pump surface of said sensor element (the upper surface of the second solid electrolyte layer 6 of the sensor element 101 is a pump surface which is closer to the gas inlet 10, the gas distribution part, and the main pump cell 21 than to the heater 72 in a thickness direction of the sensor element 101, Fig. 2, see Image 1 below, pg. 3, lns. 37, 41-42, 46, 54-55, pg. 4, ln. 24, pg. 6, ln. 11; the thickness direction of the sensor element 101 is the up-down direction in Fig. 1, pg. 3, ln. 37), and another main surface closer to said heater than to said gas inlet, said at least one 
Sakakibara teaches that the porous protective layer 91 covers the part of the sensor element 101 from the front end surface of the front end portion to the distance L in the longitudinal direction of the sensor element 101 (Fig. 2, pg. 6, lns. 48-55). This embodiment of Sakakibara in Fig. 2 teaches that the distance L does not reach the end of the heater 72 furthest from the front end portion (Fig. 2, see Image 1 below, pg. 6, lns. 48-55), and therefore fails to teach wherein said porous thermal shock resistant layer in said second predetermined range in said longitudinal direction of said sensor element is formed in three zones comprising zone A, zone B, and zone C, where said zone A is adjacent to said zone B and covers said first end surface of said first end part, where lengths of said zone A and said zone B are obtained by equally dividing, in two, a length extending from a leading end surface of said porous thermal shock resistant layer to an end of said first predetermined range of said heater furthest from said first end part. However, Sakakibara teaches wherein the distance L is a result-effective variable. Sakakibara teaches that the distance L depends on the range in which the sensor element 101 is exposed to the gas to be measured in the gas sensor 100 and is in the range of 0 < distance L < the length in the longitudinal direction of the sensor element (Fig. 1, para. pg. 6, lns. 52-53; In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the distance L of the porous protective layer of Sakakibara to extend past the heater such that said porous thermal shock resistant layer in said second predetermined range in said longitudinal direction of said sensor element is formed in three zones comprising zone A, zone B, and zone C, where said zone A is adjacent to said zone B and covers said first end surface of said first end part, where lengths of said zone A and said zone B are obtained by equally dividing, in two, a length extending from a leading end surface of said porous thermal shock resistant layer to an end of said first predetermined range of said heater furthest from said first end part through routine experimentation because doing so would yield the predictable desired protection of a larger area of the sensor element (a region having a distance L that extends past the heater, the region being from the front of the sensor element to a part of the sensor element beyond the heater, see Image 1 below) from cracking when the larger area of the sensor element is exposed to the gas to be measured (Fig. 2, pg. 6, lns. 48-53). Therefore, Modified Sakakibara teaches wherein said porous thermal shock resistant layer in said second predetermined range in said longitudinal direction of said sensor element is formed in three zones comprising zone A, zone B, and zone C, where said zone A is adjacent to said zone B and covers said first end surface of said first end part, where lengths of said zone A 
Modified Sakakibara teaches wherein a portion of the second predetermined range that is positioned adjacent to said zone B and closer to said second end part of said sensor element than is said zone B and in which said heater is not provided is defined as said zone C (the porous protective layer 91 has a longitudinal length that extends past the heater 72 and comprises zone A, zone B, and zone C, wherein a portion of the second predetermined range that is positioned adjacent to zone B and closer to the rear end portion of the sensor element 101 than is zone B and in which the heater 72 is not provided is defined as zone C, Fig. 2, see Image 1 below, see modification supra),
wherein a part of said zone A that covers said gas inlet at said first end surface of said first end part of said elongated plate element base is a leading end part of said porous thermal shock resistant layer (Examiner interprets a part of the zone A that covers the gas inlet 10 at the front end surface of the front end portion of the sensor element 101 to be a leading end part of the porous protective layer 91, Fig. 2, see Image 1 below).
2/sec, and according to Equation 2 the thermal diffusion time = (0.4 mm)2 / 0.2626 mm2/sec = 0.6 sec, which is within the claimed range.
Modified Sakakibara teaches that the porous alumina protective layer 91 has a porosity of 20% and a thickness t of 400 µm (Fig. 2, pg. 7, lns. 3-6, see modification supra). As evidenced In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). Sakakibara teaches that the porous alumina protective layer 91 may have a porosity of 10% to 40% (Fig. 2, pg. 7, Ins. 3-6). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the porosities of the porous protective layer of Modified Sakakibara such that the porosities and thickness of the porous protective layer satisfy a first relational expression below for the thickness direction of the porous alumina protective layer: the thermal diffusion time at said leading end part > an average value of the total thermal diffusion times at said pump surface in a center part of each of said zones A, B and C ≥ the average value of the total thermal diffusion times at said heater surface in said center part of each of said zones A, B and C ≥ the average value of the thermal diffusion times at each of said first and second side surfaces in said center part of each of said zones A, B and C through routine experimentation because doing so would yield the predictable desired thermal shock robustness and prevent cracking of the sensor element.
The limitations “detect a predetermined gas component in measurement gas” and “pump oxygen in and out between said at least one internal space and an outside” are functional 
Examiner further notes that Modified Sakakibara teaches the sensor element 101 of the gas sensor 100 that detects the concentration of a predetermined gas in a gas to be measured (Fig. 2, pg. 3, lns. 34-35), so the sensor element is capable of the recitation “detect a predetermined gas component in measurement gas.” Modified Sakakibara also teaches that the gas distribution part comprises the first diffusion rate controlling portion 11, the second diffusion rate controlling portion 13, and the third diffusion rate controlling portion 30 which provide predetermined diffusion resistances to the gas to be measured introduced through the gas inlet 10 (Fig. 2, pg. 3, lns. 53-55, pg. 4, lns. 12-16), so the gas distribution part is capable of the recitation “communicated with said gas inlet under predetermined diffusion resistance.” Modified Sakakibara also teaches that the main pump cell 21 pumps oxygen from the first internal space 20 of the gas distribution part to the external space or pumps oxygen from the external space into the first internal space 20 of the gas distribution part (Fig. 2, pg. 4, lns. 38-40), so the main pump cell is capable of the recitation “pump oxygen in and out between said at least one internal space and an outside.”

    PNG
    media_image1.png
    671
    1078
    media_image1.png
    Greyscale

Image 1. Annotated version of Fig. 2 of Sakakibara.
Regarding claim 2, Modified Sakakibara teaches that the porous protective layer 91 is made of porous alumina and has porosities and a thickness that satisfy the first relational expression above (Sakakibara, Fig. 2, pg. 7, lns. 3-6, Peters, Fig. 1, para. [0022]-[0023], [0042], see modification supra), but fails to teach wherein a second relational expression below is further satisfied for the thickness direction of said porous thermal shock resistant layer: the thermal diffusion time at said pump surface in said zone A and said zone B > the thermal diffusion time at said pump surface in said zone C, and the thermal diffusion time at said heater surface in said zone A and said zone B > the thermal diffusion time at said heater surface in said zone C. However, Peters teaches the sensor element 10 including a solid electrolyte 12, a pump cell 26, a heating element 18, and a thermal shock protective layer 32 applied to an outermost peripheral of the solid electrolyte 12 of the sensor element 10 (Fig. 1, para. [0033]-[0035], [0038]). Peters In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). Sakakibara teaches that the porous alumina protective layer 91 may have a porosity of 10% to 40% (Fig. 2, pg. 7, lns. 3-6). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the porosities of the porous protective layer of Modified Sakakibara such that the porosities and thickness of the porous protective layer satisfy a second relational expression below in the thickness direction of the porous protective layer: the thermal diffusion time at said pump surface in said zone A and said zone B > the thermal diffusion time at said pump surface in said zone C, and the thermal diffusion time at said heater surface in said zone A and said zone B > the thermal diffusion time at said heater surface in said zone C through routine experimentation because doing so would yield the predictable desired thermal shock robustness and prevent cracking of the sensor element.
Regarding claims 3 and 5, Modified Sakakibara teaches wherein said porous thermal shock resistant layer has a thickness of 200 µm to 900 µm inclusive (the porous protective layer 91 has a thickness t of 400 µm, Fig. 2, pg. 7, lns. 3-6, see modification supra).
Regarding claims 4 and 6-8, Modified Sakakibara teaches a surface protective layer formed on at least part of said pump surface of said elongated plate element base or surface protective layers formed on at least part of said pump surface and said heater surface (coating layers 24a and 24b are formed on the pump surface and the heater surface, respectively, Fig. 2, see Image 1 above, pg. 6, lns. 26-30),
wherein said porous thermal shock resistant layer is in contact with said elongated plate element base and said surface protective layer or said surface protective layers (the porous protective layer 91 is in contact with the coating layers 24a and 24b and the sensor element 101 having the long rectangular parallelepiped shape made of solid electrolyte, Fig. 2, pg. 3, lns. 35- 36, 40-43, pg. 6, lns. 26-30, 38-41).
Response to Arguments
Applicant's arguments filed February 7, 2022 have been fully considered but they are not persuasive.
In the arguments presented on pages 12-13 and 16-17 of the amendment, Applicant argues that the present inventor has studied how to construct a thermal shock resistant layer by not relying simply on thickness or porosity, so the claimed invention is a result of inventive steps taken by the inventor that cannot be dismissed as routine experimentation. Applicant asserts that the water-induced cracking can be more reliably prevented in the gas sensor according to claim 1, as compared to a gas sensor wherein a thermal shock resistant layer is provided without taking into consideration the magnitude of the thermal diffusion time in each zone. Applicant asserts 
Examiner respectfully disagrees. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Since the prior art reference teaches the thickness and porosity of the porous protective layer 91 (Sakakibara, Fig. 2, pg. 7, lns. 3-6), then the porous protective layer 91 inherently has a thermal diffusion time which can be calculated from the porosity and thickness as evidenced by Applicant’s specification (see Equations 2 and 4, pg. 17, lns. 6-9, pg. 18, lns. 1-18 of the instant specification). Sakakibara also teaches that the porous protective layer 91 protects the sensor element 101 from moisture in the supra. Peters teaches that the porosity of the thermal shock protective layer is a result-effective variable that controls the thermal shock robustness and prevents cracking of the sensor element (Fig. 1, para. [0022]-[0023], [0042]; since the porosity is a result-effective variable that controls the thermal shock robustness and prevents cracking, and the thermal diffusion time changes when the porosity changes, then the thermal diffusion time based on the porosity also controls the thermal shock robustness and prevents cracking of the sensor element). In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the porosities of the porous protective layer of Modified Sakakibara such that the thermal diffusion time in each zone has the preferred claimed relationships through routine experimentation because doing so would yield the predictable desired thermal shock robustness and prevent cracking of the sensor element. Applicant has not established the criticality of the claimed relationship or showed that the claimed relationship achieves unexpected results. Since the general conditions of the claim are disclosed in the prior art of record, it is not inventive to In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In the arguments presented on pages 13-17 of the amendment, Applicant argues that Sakakibara does not disclose the claimed thermal diffusion times, and does not explicitly disclose claimed zones A, B, and C or that the porous protective layer 91 extends beyond the heater 72. Applicant asserts that Sakakibara discloses that the distance L of the porous protective layer is based on the range in which the sensor element is exposed to the gas to be measured and the position of the outer pump electrode, and makes no mention of the distance L of the porous protective layer relative to the heater. Applicant asserts that only with an improper use of hindsight reconstruction using Applicant’s claims as a template and taking Applicant’s disclosure into consideration to determine obviousness can one of ordinary skill in the art arrive at the claimed zones A, B, and C of the porous thermal shock resistant layer.
Examiner respectfully disagrees. As discussed in the rejection and modified supra, Modified Sakakibara teaches that the porous alumina protective layer 91 has a porosity of 20% and a thickness of 400 µm (Fig. 2, pg. 7, lns. 3-6, see modification supra), so according to Equation 4 the thermal diffusivity = (-0.0268 * 20) + 0.7986 = 0.2626 mm2/sec, and according to Equation 2 the thermal diffusion time = (0.4 mm)2 / 0.2626 mm2/sec = 0.6 sec, which is within the claimed range of the thermal diffusion time. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As discussed in the rejection and modification supra, Sakakibara teaches wherein the distance L is a result-effective variable because the distance L depends on the range in which the sensor element 101 is exposed to the gas to be measured in the gas sensor 100 and is in the range of 0 < distance L < the length in the longitudinal direction of the sensor element (Fig. 1, para. pg. 6, lns. 52-53; Examiner interprets this teaching to mean that the distance L, and thus the longitudinal length of the porous protective layer 91, may be increased when a larger range of the sensor element 101 is exposed to the gas to be measured as long as it is less than the longitudinal length of the sensor element 101). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the distance L of the porous protective layer of Sakakibara to extend past the heater such that said porous thermal shock resistant layer is formed in zones A, B, and C as claimed when a larger range of the sensor element (from the front of the sensor element to a part of the sensor element beyond the heater) is exposed to the gas to be measured.
In the arguments presented on page 17 of the amendment, Applicant argues that the first relational expression is based on consideration that the leading end part of the sensor element disposed at a position closest to the center of the exhaust pipe and provided with the gas inlet has the lowest thermal shock resistance, and the pump surface side where a large number of internal spaces are provided has the second lowest thermal shock resistance, and that this concept is not considered by Sakakibara or Peters.
Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the leading end part of the sensor element disposed at a position closest to the center of the exhaust pipe and provided with the gas inlet has the lowest thermal shock In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In response to applicant's argument that Sakakibara and Peters are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Sakakibara and Peters are in the field of applicant’s endeavor, which is gas sensing and a porous protective layer to prevent cracking of the sensor element.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/V.T./            Examiner, Art Unit 1794                                                                                                                                                                                            
/MARIS R KESSEL/            Primary Examiner, Art Unit 1699